Name: Council Regulation (EEC) No 1322/90 of 14 May 1990 fixing the basic price for sheepmeat for the 1991 marketing year
 Type: Regulation
 Subject Matter: animal product;  prices
 Date Published: nan

 No L 132/ 1 6 Official Journal of the European Communities 23 . 5 . 90 COUNCIL REGULATION (EEC) No 1322 /90 of 14 May 1990 fixing the basic price for sheepmeat for the 1991 marketing year supplies and to ensure that supplies reach consumers at reasonable prices ; Whereas the basic price must be fixed in accordance with the criteria laid down in Article 3 (2 ) of Regulation (EEC) No 3013 / 89 ; whereas it should be fixed for the 1991 marketing year at a level equal to that fixed for the preceding year ; HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 3013 / 89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat 0 ), and in particular Article 3 ( 1 ) thereof, Having regard to the proposal from the Commission ( 2 ), Having regard to the opinion of the European Parliament ( 3 ), Having regard to the opinion of the Economic and Social Committee ( 4 ), Whereas , when the basic price for sheep carcases is fixed , account should be taken both of the objectives of the common agricultural policy and of the contribution the Community wishes to make to the harmonious development of world trade; whereas the main objectives of the common agricultural policy are to ensure a fair standard of living for the agricultural community , to assure the availability of Article 1 For the 1991 marketing year in the skeepmeat sector , the basic price is hereby fixed at ECU 432,32 per 100 kilograms carcase weight . Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal ofthe European Communities . It shall apply from the beginning of the 1991 marketing year . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 May 1990 For the Council The President D. J. O'MALLEY (!) Oj No L 289 , 7 . 10 . 1989 , p. 1 . ( 2 ) OJ No C 49 , 28 . 2 . 1990 , p. 59 . ( 3 ) OJ No C 96 , 17 . 4 . 1990 . ( 4 ) OJ No C 112, 7 . 5 . 1990 , p. 34 .